DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5441310, Barret et al.
	In regards to claim 1, in Figures 3-5, Barret et al disclose a connector that is adapted to establish a sealed connection between first and second hubs (only one hub shown, but the other is impled), the connector comprising: a body that is adapted to be positioned adjacent to the first and second hubs; primary locking means (see Figure 3 

[AltContent: arrow][AltContent: textbox (1st Hub)][AltContent: arrow][AltContent: textbox (Rod)][AltContent: connector][AltContent: textbox (Primary locking means)][AltContent: rect]
    PNG
    media_image1.png
    930
    867
    media_image1.png
    Greyscale




In regards to claim 4, in Figures 3-5, Barret et al disclose the at least one actuatable reaction member further comprises a partial-ring structure that is rotatably coupled to the threaded rod, the inner surface of the at least one actuatable reaction member being an inner surface of the partial-ring structure.
	In regards to claim 6, in Figures 3-5, Barret et al disclose the inner surface of the partial-ring structure has a radius of curvature that is substantially the same as a radius of curvature of the outer surface of the first hub.
In regards to claim 8, in Figures 3-5, Barret et al disclose at least a portion of the at least one actuatable reaction member is positioned in a recess formed in the body.
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
Applicant argues that Barret et al do not disclose an inner surface of the at least one actuatable reaction member is adapted to be urged, by a radial actuation force, radially along a line of travel that is axially spaced apart from a sealing interface between the first and second hubs and into direct abutting contact with an outer surface of the first hub. The Examiner disagrees. Applicant is arguing element 78 and not 103. In Figures 3-5, Barrett et al clearly illustrate an inner surface of the at least one actuatable reaction member is adapted to be urged, by a radial actuation force, radially along a line of travel that is axially spaced apart from a sealing interface between the first and second hubs and into direct abutting contact with an outer surface of the first hub, as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679